Citation Nr: 0404035	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  00-18 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for an undiagnosed 
illness, manifested by joint pain, stomach problems, sleep 
disorder, mood disorder, and tremulousness, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This matter has been before the Board on two prior occasions.  
In May 2001, a remand was ordered to accomplish further 
development and, in October 2002, the matter was denied by 
the Board.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2003 Order, the Court vacated the 
October 2002 decision of the Board and remanded the matter 
for readjudication consistent with the Joint Motion for 
Remand.


REMAND

In its September 2003 Order the Court granted a Joint Motion 
for Remand.  The motion to remand stated, in essence, that 
the veteran had not been adequately notified of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The Board also 
notes that VA regulations have been revised to implement the 
statutory changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA provides that upon receipt of a 
complete or substantially complete application VA is required 
to notify the claimant and the claimant's representative, if 
any, of any information necessary to substantiate the claim 
and to indicate which information should be provided by the 
claimant and which information VA will attempt to obtain.  
See 38 C.F.R § 3.159(b)(1).  

It is also significant to note that prior to the Court's 
order, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), a regulation which allowed the Board to 
provide the requisite VCAA notice without remanding such 
matters to the RO.  Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

In Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

Subsequent to the September 2003 Order from the Court, the 
veteran submitted additional evidence and requested that his 
case be remanded to the AOJ for review.  In light of the 
foregoing, this case must be remanded to the RO for review of 
the new evidence.  

Additionally, in June 2003, the veteran reported that he had 
been in receipt of treatment at the post-traumatic stress 
disorder (PTSD) clinic at the VA Medical Center (VAMC) Hines.  
Copies of the medical records associated with such treatment 
have not been obtained and are not available for review.  
Generally, VA medical records are held to be within the 
Secretary's control and are considered to be a part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the veteran's treatment records from the Hines 
VAMC should be obtained and associated with the claims file.  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  




Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints referable to his service 
connected disorders since May 2001.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  The attention of the 
RO is specifically directed to any 
treatment reports available from the 
Hines VAMC.

3.  The RO should then review the claim 
in light of all additional evidence 
received since the September 2002 
Supplemental Statement of the Case (SSOC) 
and undertake any additional development 
deemed appropriate, to include affording 
the veteran a VA examination.  
Thereafter, the RO should readjudicate 
the issues on appeal.  If any remaining 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




